Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.232 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                       NO. 1:18-cv-00632
      Plaintiff,
                                       HON. ROBERT J. JONKER
v
                                       MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

      Defendants.

Christopher Scott Patterson (P74350)   Patrick S. Myers (P81444)
John Seamus Brennan (P55431)           Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC       Attorney for Defendant
Attorney for Plaintiff                 Complex Litigation Division
4151 Okemos Road                       P.O. Box 30736
Okemos, MI 48864                       Lansing, MI 48909
517.381.0100                           517.335.3055

                                                                      /

    BRIEF IN SUPPORT OF DEFENDANTS JEFFREY WHITE AND CHRIS
        MCINTIRE’S MOTION TO MODIFY SCHEDULING ORDER
Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.233 Page 2 of 7



           CONCISE STATEMENT OF ISSUES PRESENTED

    1.    Should this Court modify its scheduling order extending all pending
          deadlines by two months?




                                      i
 Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.234 Page 3 of 7



          CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority: Fed. R. Civ. P. 16(b)(4)

           Inge v. Rock Fin. Corp., 281 F.3d 613 (6th Cir. 2002)




                                          ii
 Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.235 Page 4 of 7



                             STATEMENT OF FACTS

      On June 5, 2018, Plaintiff John Heykoop, doing business as Eagle Towing,

filed this lawsuit against Defendants Michigan State Police (“MSP”), David Roesler,

Jeffrey White, and Chris McIntire. (R. 1.) Defendants filed a motion to dismiss on

July 11, 2018. (R. 11.) On August 3, 2018, the Court held a scheduling conference

and granted in part and denied in part Defendants’ motion. (R. 15, 16.) The Court

then entered a case management order on August 7, 2018, which set the completion

of discovery for February 28, 2019. (R. 17, Page ID #180.) The parties subsequently

exchanged initial disclosures. On September 13, 2018, Plaintiff served

interrogatories and requests to produce, to which Defendants responded. (R. 24-26.)

On November 5, 2018, Defendants served interrogatories and requests to produce

on Plaintiff. (R. 27.) Plaintiff served his complete responses to Defendants’

discovery requests on February 4, 2019. Plaintiff took the depositions of

Defendants McIntire and White on February 4 and 5, 2019. Plaintiff also

subpoenaed documents from third parties.

                                   ARGUMENT

I.    Because additional time would facilitate voluntary resolution and
      because Defendants have thus far been unable to take Plaintiff’s
      deposition, good cause exists for this Court to modify its scheduling
      order extending all pending deadlines by two months.

      “[I]t is well established that the scope of discovery is within the sound

discretion of the trial court.” Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240

(6th Cir. 1981) (citation omitted). The Federal Rules of Civil Procedure provide that

“[a] schedule may be modified only for good cause and with the judge’s consent.”



                                          1
 Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.236 Page 5 of 7



Fed. R. Civ. P. 16(b)(4). “The primary measure of Rule 16’s ‘good cause’ standard is

the moving party’s diligence in attempting to meet the case management order’s

requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (quotation

and citations omitted). Courts “should also consider possible prejudice to the party

opposing the modification.” Mich. Reg’l Council of Carpenters Employee Benefits

Fund v. Infinity Homescapes, LLC, No. 17-10816, 2018 WL 2193199, at *2 (E.D.

Mich. Apr. 12, 2018), citing Inge, 281 F.3d at 625.

      Since the beginning of this litigation, Defendants have diligently attempted

to meet the Court’s case management requirements. After the Court entered the

current scheduling order, the parties exchanged initial disclosures. On September

13, 2018, Plaintiff served interrogatories and requests to produce, to which

Defendants responded. On November 5, 2018, Defendants served interrogatories

and requests to produce on Plaintiff. However, Plaintiff did not serve his complete

responses to Defendants’ discovery requests until February 4, 2019. Consequently,

Defendants have thus far been unable to take Plaintiff’s deposition. It is axiomatic

that taking the deposition of a plaintiff is essential to a defendant’s case. Given the

Court’s discovery deadline of February 28, 2019, a modification of the scheduling

order is warranted.

      Moreover, an extension of time to complete discovery would not prejudice any

party. The parties have recently begun settlement negotiations. An extension of all

pending deadlines by two months may facilitate voluntary resolution of this case.

Additional time to engage in settlement negotiations may obviate the need for




                                           2
 Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.237 Page 6 of 7



further discovery, and thus avoid potentially unnecessary costs. Defendants seek

modification of the scheduling order in the interest of minimizing the expense to all

parties.

          Because additional time would facilitate voluntary resolution and because

Defendants have thus far been unable to take Plaintiff’s deposition, good cause

exists for this Court to modify its scheduling order extending all pending deadlines

by two months.

                     CONCLUSION AND RELIEF REQUESTED

          For the reasons discussed above, Defendants respectfully request that the

Court extend all pending deadlines by two months, and grant any other appropriate

relief.

                                                Respectfully submitted,

                                                Dana Nessel
                                                Attorney General


                                                /s/ Patrick S. Myers
                                                Patrick S. Myers
                                                Assistant Attorney General
                                                Attorney for Defendants
                                                Complex Litigation Division
                                                P.O. Box 30736
                                                Lansing, MI 48909
                                                517.335.3055
                                                myersp4@michigan.gov
                                                P81444
Dated: February 8, 2019




                                            3
 Case 1:18-cv-00632-RJJ-PJG ECF No. 38 filed 02/08/19 PageID.238 Page 7 of 7



                           CERTIFICATE OF SERVICE

I hereby certify that on February 8, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                               /s/ Patrick S. Myers
                                               Patrick S. Myers
                                               Assistant Attorney General
                                               Attorney for Defendants
                                               Complex Litigation Division
                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               517.335.3055
                                               myersp4@michigan.gov
                                               P81444




                                           4
